Citation Nr: 1045698	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  06-39 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD) with 
secondary major depressive disorder, rated as 30 percent 
disabling prior to February 19, 2008.  

2.  Evaluation of PTSD with secondary major depressive disorder, 
rated as 50 percent disabling effective February 19, 2008  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from August 1963 to August 1967 
and from March 1970 and July 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the Portland, 
Oregon, Regional Office (RO).  

The issue of evaluation of PTSD rated as 30 percent disabling 
prior to February 19, 2008 is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

PTSD is manifested by flashbacks, insomnia, irritability, anger 
problems, poor concentration, no interest in pleasurable 
activities, numbing feelings, avoidance of trauma, hypervigilance 
and increased startle reaction.  


CONCLUSION OF LAW

PTSD is no more than 50 percent disabling.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130; Diagnostic Code (DC) 9411 (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2010), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement 
enunciated in Pelegrini applies equally to the initial 
disability-rating and effective-date elements of a service 
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters dated in 
March 2005 and June 2008.  Furthermore, the record reflects that 
the appellant was afforded a hearing before a Veterans Law Judge 
in November 2010.  During the hearing, the Veterans Law Judge 
clarified the issue on appeal, asked clarifying questions and 
discussed potential evidence that may be at large.  He also asked 
the appellant if he had a fair opportunity to discuss his case.  
The actions of the Veterans Law Judge supplement VCAA and comply 
with 38 C.F.R. § 3.103 (2010).

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In 
connection with the current appeal, available service and private 
treatment records have been obtained.  We also note that the 
appellant has been afforded appropriate and adequate VA 
examinations as they reflect a pertinent medical history, review 
of the documented medical history, clinical findings, a 
diagnosis, and opinions supported by medical rationale.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance to 
the Appellant with the development of evidence is required. 38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the 
Board will address the merits of the claim. 

Legal Criteria

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2010).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged 
ratings are appropriate when the factual findings show distinct 
period where the service- connected disability exhibits symptoms 
that would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's condition.  
It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context of 
the entire recorded history.  38 C.F.R. § 4.1.  Here, the Board 
is addressing the appeal period as of February 19, 2008.  We 
conclude that during this limited period the disability has not 
significantly changed and a uniform rating is warranted.  

The appellant has appealed the denial of an evaluation higher 
than 50 percent disabling for PTSD.  The Secretary, acting within 
his authority to adopt and apply a schedule of ratings, chose to 
create one general rating formula for mental disorders.  38 
U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By 
establishing one general formula to be used in rating more than 
30 mental disorders, there can be no doubt that the Secretary 
anticipated that any list of symptoms justifying a particular 
rating would in many situations be either under- or over-
inclusive.  The Secretary's use of the phrase "such symptoms 
as," followed by a list of examples, provides guidance as to the 
severity of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to each 
veteran and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  Instead, the rating 
specialist is to consider all symptoms of a claimant's condition 
that affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV.  See 38 
C.F.R. § 4.126 .  If the evidence demonstrates that a claimant 
suffers symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate, equivalent rating 
will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992). 

The appellant's PTSD is evaluated pursuant 38 C.F.R. § 4.130 
Diagnostic Code 9411, and is subject to the criteria listed under 
the General Rating Formula for Mental Disorders.  The General 
Rating Formula provides a 10 percent evaluation for occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 (2010).

The rating formula provides a 30 percent evaluation when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, and recent events).

A 50 percent evaluation is warranted where there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships. 

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

The use of the term "such as" in the rating criteria demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular disability rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126.

In assessing the evidence of record, it is important to note that 
the GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
4th ed. (DSM-IV) at 32).  A score of 31 to 40 is assigned where 
there is "Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) OR 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing at 
school). Id.  A score of 41-50 is assigned where there are, 
"Serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job)." Id.  A score of 51-60 is assigned where 
there are moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflict with peers or co- workers). Id.  A score of 61-70 is 
indicated where there are "Some mild symptoms (e.g., depressed 
mood and mild insomnia OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships." Id.

Analysis 

The appellant has appealed the denial of an evaluation higher 
than 50 percent disabling for PTSD.  After review of the record, 
the Board finds against the claim. 

Here, the evidence shows that the appellant was afforded a VA 
compensation and pension examination in February 2008.  During 
this examination, it was noted that the appellant did not take 
medication or engage in therapy.  He reported continued 
nightmares, irritability, anger problems, lack of concentration, 
loss of interest, avoidance, numbness of emotions, hypervigilance 
and increased startle reaction.  He also reported dysphoric mood 
accompanied by low energy, low motivation, suppressed appetite, 
insomnia, and feelings of hopelessness, helplessness and 
worthlessness.  Suicidal ideation which passes easily was 
reported.  

The appellant reported that he only had three friends.  He noted 
that his relationship with his wife was one where he felt that 
she loved him but did not like him.  He reported a lot of 
distance in their relationship and no social activities that they 
pursue.  The appellant had occasional contact with his brother 
but no contact with his sister for the last ten years.  He 
reported that he did not get along well with his father and that 
he would call and talk to his parents for short periods of time.  

Examination revealed that the appellant was casually dressed and 
was cooperative throughout the evaluation.  He was oriented to 
time, place, person, and reason.  He was deemed to have normal 
thought process and reported that he kept up with his activities 
of daily living.  There were no reports or the appearance of 
hallucinations or delusions.  He reported that sometimes he would 
go a day without shaving but he showered and cleaned his clothes 
on a regular basis.  He reported below average concentration.  
The examiner noted that the appellant fell into the below average 
short term memory range and his affect was restricted.  His mood 
was dysphoric.  

The examiner noted that the appellant continued to meet the DSM-
IV criteria for PTSD and depression secondary to PTSD.  The 
appellant's symptoms appeared to be the same to somewhat worse 
than they were in the last evaluation.  He continued to have 
flashbacks, insomnia, irritability and anger problems, poor 
concentration and no interest in pleasurable activities.  The 
examiner noted that the appellant reported numbing feelings, 
avoidance of trauma, hypervigilance and increased startle 
reaction.  The examiner further noted that the appellant's PTSD 
did not interfere in his working over the last two and a half 
years.  PTSD, moderate, with major depressive disorder secondary 
to PTSD was diagnosed.  A GAF score of 41 was assigned.  

In a February 2008 statement, the appellant's wife related that 
she had been married to the appellant for eight and a half years.  
She stated that she loved her husband but that it had been tough.  
She noted that at first they were sleeping together but during 
the appellant's nightmares he tossed, turned , yelled and flung 
his arms and that she got out of the way.  According to the wife, 
they slept in separate beds.  She related that he was not in any 
holiday spirit during Thanksgiving and Christmas. 

In an April 2008 statement, the appellant's friend, W.F., related 
that he had known the appellant for six years.  W.F. stated that 
he considered it an honor to become friends with the appellant 
because the appellant has only had regular social contact with 
three people, including his wife, since he met him.  He stated 
that almost all of his contact with the appellant has been 
exclusively at his home and that the only outside social 
functions that they attended together were his or his wife's 
birthday celebration and those stopped last year.  He noted that 
the appellant's employment history and work with volunteer 
organizations had been sporadic since he's known him and that the 
pattern he observed was that after an initial burst of energy and 
excitement some event would occur which would cause the 
relationship to terminate.  W.F. related that, during the past 
year and a half, the appellant became increasing irritable, 
reclusive, and repetitive.  He also observed a decline in the 
appellant's personal hygiene.  

Based on the evidence presented, the Board finds that an 
evaluation higher than 50 percent disabling for PTSD is not 
warranted.  In this regard, the Board notes that the 50 percent 
evaluation contemplates occupational and social impairment with 
reduced reliability and productivity.  To warrant a higher 
evaluation the evidence must show occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood.  

Here, we find that the criteria for the next higher evaluation 
have not been met.  We note that examination in February 2008 
revealed that the appellant was casually dressed, cooperative 
throughout the evaluation, and that he was oriented to time, 
place, person, and reason.  He was deemed to have normal thought 
process and reported that he kept up with his activities of daily 
living.  There were no reports or the appearance of 
hallucinations or delusions.  Although it was reported that he 
did not get along well with his father and had no contact with 
his sister, the appellant reported that he talked to his parents 
for short periods of time and that he had occasional contact with 
his brother.  He also reported having three friends.  The VA 
examiner noted that the appellant's PTSD did not interfere in his 
working over the last two and a half years, and diagnosed PTSD, 
moderate.  The above does not justify a rating higher than 50 
percent disabling.  

Furthermore, while an examiner's classification of the level of a 
psychiatric impairment, by words or by a GAF score, is to be 
considered but is not determinative of the percentage disability 
rating to be assigned (38 C.F.R. § 4.126), it is notable that for 
the period considered in this appeal the appellant's GAF score 
has been 41, denoting serious symptoms OR any serious impairment 
in social, occupational, or school functioning.  In the view of 
the Board, such a characterization of the PTSD is consistent with 
the assignment of a 50 percent rating and no more.  

The Board notes that the appellant is competent to report that 
his disability is worse than evaluated.  We also acknowledge the 
statements of the appellant's wife and W.F.  Nevertheless, the 
more probative evidence shows that the appellant's disability is 
no more than 50 percent disabling.  The observations of the 
skilled professionals are more probative than the appellant's own 
characterization of his disability.  In short, the appellant's 
symptoms are more characteristic of a disability picture that is 
contemplated by a 50 percent rating.  The Board does find that 
the appellant has been credible when reporting the specifics of 
his condition.  However, the credible testimony does not provide 
a basis for a higher evaluation.  For all the reasons set forth 
above, the preponderance of the evidence is against an evaluation 
higher than 50 percent disabling for PTSD.  

Extraschedular Consideration

Consideration of referral for an extraschedular rating requires a 
three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  The first question is whether the schedular rating 
adequately contemplates the veteran's disability picture.  Thun, 
22 Vet. App. at 115. If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.

Here, the Board finds that the record reflects that the appellant 
has not required frequent periods of hospitalization for his 
disability and that the manifestations of the disability is 
contemplated by the schedular criteria.  Therefore, there is no 
reason to believe that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
schedular criteria.  Therefore, referral of the case for extra- 
schedular consideration is not in order.


ORDER

An evaluation higher than 50 percent disabling for PTSD is 
denied.  


REMAND

The appellant has appealed the denial of an evaluation higher 
than 30 percent disabling for PTSD prior to February 19, 2008.  

The appellant was granted service connection for PTSD in a 
November 2005 rating decision.  He was granted a 30 percent 
evaluation, effective January 27, 2005.  In a March 2008 rating 
decision, he was granted an increase to 50 percent disabling, 
effective February 19, 2008.  The increase was granted after a 
February 2008 VA compensation and pension examination showed an 
increase in severity of his PTSD.  

In his November 2010 hearing, the appellant reported that 
although he was granted an increase for his PTSD in 2008, his 
condition had not changed from 2005 to 2008 and that the severity 
of his disability in 2005 was not different than in 2008.  He 
indicated that his 2005 VA compensation and pension examination 
was not an accurate depiction of his disability for that time 
period.  He reported that there were outstanding records from the 
vet center from 2005.  He related that he received treatment in 
2005 after his VA compensation and pension examination and that 
he also went through anger management.  He indicated that these 
records could substantiate his claim for a higher rating for his 
PTSD prior to February 19, 2008.  

The records identified by the appellant are not of record and 
there is no showing that VA attempted to locate the records.  The 
Board finds that such records should be obtained for proper 
adjudication.  VA has an affirmative duty to assist claimants 
obtain relevant records.  See 38 U.S.C.A. 5103A (b)(1) (West 
2002)(VA is required to make reasonable efforts to obtain 
relevant records which the claimant has adequately identified to 
VA); see also White v. Derwinski, 1 Vet. App. 519, 521 (1991) 
(the duty to assist requires the Secretary to obtain private 
records which may be relevant to the veteran's claim).  The 
appellant has placed VA on notice of records that could 
potentially substantiate his claim.  In light of the duty to 
assist, VA should attempt to obtain these records.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to this claim and to ensure full 
compliance with due process requirements, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

Locate and obtain the Vet Center/VAH 
treatment records identified by the appellant 
relating to his PTSD for the time period 
prior to February 19, 2008.   


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


